MAHONEY, Circuit Judge,
concurring in part and dissenting in part:
I am in agreement with all of Judge Cardamone’s thoughtful and comprehensive opinion except its affirmance of the district court’s allocation of the $587,000 purchase price paid by ABKCO in 1978 for Bright Tunes’ interest in “He’s So Fine,” from which I respectfully dissent. In making this allocation, the district court was effectuating an instruction by this court “to determine what portion of the $587,000 paid by ABKCO to Bright Tunes is attributable to the foreign rights involved in the April 3, 1980 settlement.” ABKCO Music, Inc. v. Harrisongs Music, Ltd., 722 F.2d 988, 997 (2d Cir.1983). Since the primary asset acquired by ABKCO in 1978 was the infringement claim against “My Sweet Lord,” the district court made its allocation based upon the global revenues of “My Sweet Lord.”
*983The district court attributed all the foreign revenues from “My Sweet Lord” to ABKCO. ABKCO argues that the court erred because ABKCO’s purchase of Bright Tunes did not entitle ABKCO to all the foreign revenues. This is true in two respects, only one of which affects the validity of the district court’s allocation.
As the 1977 settlement as to United Kingdom revenues made clear, the Harrison interests were entitled to a significant portion of the revenues from “My Sweet Lord.” This entitlement, however, would' presumably be operative as to both domestic and foreign revenues, and therefore does not invalidate the district court’s allocation. On the other hand, the foreign revenues were subject to significant partic-ipations by foreign subpublishers, and the domestic revenues were not. It seems to me that the district court erred in making no allowance for this factor in its allocation, and I would therefore require reconsideration of this issue on remand, especially since remand is required in any event with respect to other issues.